ORDER
PER CURIAM:
Appellant Robert McKay appeals a judgment entered by the Circuit Court of Jackson County, modifying his child support obligation from $300.00 per month to $221.00 per month. McKay argues that the trial court erroneously imputed minimum-wage income to him in determining the modified child support amount, despite a determination by the Family Support Division of the Department of Social Services to close a child support enforcement case against McKay based on its finding that he is permanently and totally disabled. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).